                      1:18-cv-01096-MMM-JEH # 28             Page 1 of 2
                                                                                                 E-FILED
                                                                     Thursday, 11 July, 2019 11:42:29 AM
                                                                           Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

RAMAKRISHN SREEKAKULA,                     )
                                           )
                     Plaintiff,            )
                                           )
vs.                                        )       No.      18-cv-1096
                                           )
WAL-MART STORES, INC.,                     )
                                           )
                     Defendant.            )

      JOINT NOTICE TO COURT ANNOUNCING SETTLEMENT AGREEMENT

       Plaintiff, Ramakrishn Sreekakula and Defendant, Walmart Inc., by and through its

attorneys, DeFranco & Bradley, P.C., hereby notifies the Court that the parties have reached a

settlement agreement of the above cause of action and that the pending motions to enforce are

hereby moot.


KELLY & CASTAGNA, LLC                          DeFRANCO & BRADLEY, P.C.


BY: /s/Laura Castagna (w/consent)              BY: /s/Rebecca L. Van Court
       Laura Castagna, #6305602                       Rebecca L. Van Court, #6290952
       Attorney for Plaintiff                         Attorney for Defendant




                                          Page 1 of 2
                                      Case No. 18-cv-1096
                        1:18-cv-01096-MMM-JEH # 28              Page 2 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

RAMAKRISHN SREEKAKULA,                        )
                                              )
                       Plaintiff,             )
                                              )
vs.                                           )       No.      18-cv-1096
                                              )
WAL-MART STORES, INC.,                        )
                                              )
                       Defendant.             )

                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of July, 2019, I electronically filed Notice Announcing

Settlement with the Clerk of Court using the CM/ECF system which will send notification of such

filings(s) to the following:

Laura Castagna, Esq.
Kelly Law Offices, P.C.
121 N. Main St., 3rd Floor
Bloomington, IL 61701
309-820-0600
309-820-0255 (fax)
laura.castagna@frontier.com
ATTORNEY FOR PLAINTIFF

                                       DeFRANCO & BRADLEY, P.C.


                                       By /s/Rebecca L. Van Court
                                              Rebecca L. Van Court, #6290952
                                              141 Market Place, Suite 104
                                              Fairview Heights, IL 62208
                                              (618) 628-2000
                                              (618) 628-2007 Fax
                                              vancourt@defrancolaw.com
                                              ATTORNEYS FOR DEFENDANT

                                             Page 2 of 2
                                         Case No. 18-cv-1096
